NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO GUILLEN-ESTRADA,                        No.    18-70158

                Petitioner,                     Agency No. A029-638-020

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Antonio Guillen-Estrada, a native and citizen of Mexican, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen and review de novo questions of law,

including claims of due process violations. Singh v. Ashcroft, 367 F.3d 1182, 1185

(9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Guillen-Estrada’s motion to

reopen where he failed to establish prima facie eligibility for asylum, withholding

of removal, or relief under the Convention Against Torture. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the BIA can deny a motion to reopen

for failure to establish prima facie eligibility for the relief sought); Bolshakov v.

I.N.S., 133 F.3d 1279, 1280–81 (9th Cir. 1998) (denying a motion to reopen

despite extortionist demands). We reject Guillen-Estrada’s contention that his due

process rights were violated, Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926-27

(9th Cir. 2007), and we reject his contention that the BIA engaged in improper fact

finding.

      Guillen-Estrada’s motion to file a late reply brief is granted.

      PETITION FOR REVIEW DENIED.




                                           2                                     18-70158